Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the amendment filed October 14, 2021, claims 7 and 21 has been amended, claims 5-6, 11-12, 19-20, 25-26 and 29-31 has been cancelled, claims 1-4, 7-10, 13-18, 21-24, and 27-28 are currently pending for examination.   

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 10 paragraph 2, filed October 14, 2021, with respect to claims 7 and 21 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 7 and 21 have been withdrawn. 
Regarding 35 U.S.C. 102 and 103 applicant’s arguments, see page 11 - page 13, filed October 14, 2021, with respect to claims 1-3, 7-9, 13-17, 21-23, and 27-28 have been fully considered and are not persuasive.   

Regarding claim 1, the applicant first argued that, see page 11 paragraph 4 – page 12 paragraphs 3, “ … It can be seen that when the security key refresh is not required, but MN should perform PDCP data recovery, PDCP data recovery is required. In other words, in 3GPP122, the SN requests MN to perform the PDCP data recovery, i.e. the PDCP data recovery is always performed by MN and the request is sent by the SN to MN. Therefore, it is respectfully submits that 3GPP122 does not disclose the relevant contents that SN should perform PDCP data recovery, let alone how MN notifies SN to perform PDCP data recovery. Contrary to 3GPP122, in Applicant's claim 1, the MN can send an inter-node signaling message between the MN and SN to the SN to notify the SN to execute the a PDCP data recovery process, In other words, the MN determines that need to perform PDCP data recovery process and the MN notifies the SN to performed the PDCP data recovery process, i.e. the PDCP data recovery process is performed by the SN. Therefore, Applicant respectfully submits that 3GPP122 fails to disclose the above distinguishing features, thus the claim 1 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, 3GPP122 clearly teaches  A method for notifying execution of Packet Data Convergence Protocol, PDCP, data recovery, the method comprising: sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process (see section 10.3-10.6, discloses in paragraph 10.6 that the modification procedure described in section 10.3 is used when a PSCell change occurs, and that not all PSCell changes require a security key change, in which case, for SCG and SCG split bearers no PDCP re-establishment is carried out and PDCP data recovery applies. Paragraph 10.3 discloses both MN initiated and SN initiated procedures. According to paragraph 10.3, the MN initiated procedure is used to perform handover within the same MN while keeping the SN, and that in the case that the security key is updated, the signaling sent from the MN to the SN includes the indication "SN Security Refresh". This clearly discloses that if the security key is not updated, the signaling sent form the MN to the SN does not include said indication, and the SN knows that PDCP data recovery is to be implemented instead of PDCP re-establishment , and SN performs PDCP data recovery , clearly 3GPP122 teaches an inter-node signaling message between the MN and SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process).

Under the broadest reasonable interpretation, the  system as disclosed by 3GPP122 reads upon “sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process” as recites in the claim.

Regarding claim 1, the applicant further argued that, see page 12 paragraph 4 – page 13 paragraph 1, “ … It can be seen that 3GPP105 merely discloses why the PDCP data recovery procedure should be executed, and emphasizes the PDCP data recovery procedure can be performed for SCG DRB and SCG split without PDCP re-establishment. However, nowhere does 3GPP105 disclose that the MN sends an inter-node signaling message to SN to notify the SN to execute a PDCP data recovery process. Contrary to 3GPP105, in Applicant's claim 1, when the MN only needs to perform the PDCP data recovery process without updating the security key, the MN can send an inter-node signaling message between the MN and SN to the SN to notify the SN to execute the a PDCP data recovery process.  Therefore, Applicant respectfully submits that 3GPP105 fails to disclose the above distinguishing features, thus the claim 1 of present application is new over 3GPP105. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, 3GPP105 clearly teaches A method for notifying execution of Packet Data Convergence Protocol, PDCP, data recovery, the method comprising: sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process (see section 2, discloses the case of an intra CU-inter DU handover, where PDCP is not re- established and PDCP data recovery is implemented instead, and proposes the introduction of a PDCP data recovery for SCG or SCG split data radio bearers (see Proposal 3), but is silent about its implementation, clearly notifying the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process instead of PDCP re-establishment; it would be obvious for the skilled-person to introduce a signaling mechanism, either explicit or implicit, to let the SN know that PDCP data recovery is to be implemented instead of PDCP re-establishment.

Under the broadest reasonable interpretation, the  system as disclosed by 3GPP105 reads upon 

Regarding claim 1, the applicant further argued that, see page 13 paragraph 2, “ … With respect to 3GPP169, 3GPP169 discloses in page 1 that "PDCP data recovery required", when a security key refresh is not required but MN should perform PDCP data recovery (i.e. in case of bearers terminated in the MN with an SCG leg). This would be needed in a SN initiated SN modification procedure". As can be seen above, 3GPP169 merely discloses that the MN should perform PDCP data recovery when a security key refresh is not required in a SN initiated SN modification procedure. That is, the PDCP data recovery is performed by MN and it is SN decides and MN to perform PDCP data recovery.  While, in Applicant's claim 1, the MN sends an inter-node signaling message to SN to notify the SN to execute a PDCP data recovery process. In other words, the MN determines that SN need to perform PDCP data recovery process and the MN notifies the SN to performed the PDCP data recovery process, i.e. the PDCP data recovery process is performed by the SN. Therefore, the subject used to execute the PDCP data recovery in 3GPP169 is different from that in Applicant's claim 1. As such, applicant respectfully submits that 3GPP169 fails to disclose the above distinguishing features, and the claim 1 of present application is new over 3GPP169. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, 3GPP169 disclose  A method for notifying execution of Packet Data Convergence Protocol, PDCP, data recovery, the method comprising: sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process (see section 1-3, discloses the idea of introducing signaling from the SN to the MN to inform the MN that it has to perform PDCP data recovery 

Under the broadest reasonable interpretation, the  system as disclosed by 3GPP169 reads upon “sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process” as recites in the claim.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 3, 7-9,  13-15, 17, 21-23, and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious by 3GPP122 (TP on PSCell change clarification and removal of SCG Change, R2-1714122, 11-2017).

As per claim 1, 3GPP122 disclose  A method for notifying execution of Packet Data Convergence Protocol, PDCP, data recovery, the method comprising: 
sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process (see section 10.3-10.6, discloses in paragraph 10.6 that the modification procedure described in section 10.3 is used when a PSCell change occurs, and that not all PSCell changes require a security key change, in which case, for SCG and SCG split bearers no PDCP re-establishment is carried out and PDCP data recovery applies. Paragraph 10.3 discloses both MN initiated and SN initiated procedures. According to paragraph 10.3, the MN initiated procedure is used to perform handover within the same MN while keeping the SN, and that in the case that the security key is updated, the signaling sent from the MN to the SN includes the indication "SN Security Refresh". This clearly discloses that if the security key is not updated, the signaling sent form the MN to the SN does not include said indication, and the SN knows that PDCP data recovery is to be implemented instead of PDCP re-establishment , the signaling sent form the MN to the SN does not include said indication, and the SN knows that PDCP data recovery is to be implemented instead of PDCP re-establishment , and SN performs PDCP data recovery (please note that the subject- matter of claims 1 and 5 does not exclude the case in which the PScell is changed in the case of an intra MN handover keeping the SN)).
. 
As per claim 3, 3GPP122 disclose the method of claim 1.

3GPP122 further disclose wherein the inter-node signaling message carries indication information that is encoded in a coding format of X2/Xn AP message or in a coding format of Radio Resource Control, RRC, 

As per claim 7, 3GPP122 disclose the method of claim 1.

3GPP122 further disclose wherein the inter-node signaling message comprising a synchronous reconfiguration request to which and the SN determines whether to execute the PDCP data recovery process according the synchronous reconfiguration request; wherein if the synchronous reconfiguration request does not carry an updated security key or information instructing the SN to update a security key, the SN determines to execute the PDCP data recovery process (see section 10.3-10.6, when a security key change is required this is performed through a synchronous SCG reconfiguration procedure towards the UE involving random access on PSCell and a security key change). 

As per claim 8, 3GPP122 disclose the method of claim 1.

3GPP122 further disclose wherein the inter-node signaling message is further used for instructing the SN to execute a lower-layer synchronous reconfiguration process corresponding to the PDCP data recovery process; wherein the lower-layer synchronous reconfiguration process comprises one or more of a Radio Link Control, RLC, entity reestablishment process, a Media Access Control, MAC, entity reset process and a random access process(see section 10.3-10.6, the MAC entity configured for SCG is reset and RLC configured for SCG is re-established). 

As per claim 9, 3GPP122 disclose A method for executing Packet Data Convergence Protocol, PDCP, data recovery, the method comprising:
receiving, by a Secondary Node, SN, an inter-node signaling message sent by a Master Node, MN; wherein the inter-node signaling message is used for instructing the SN to execute a PDCP data recovery process; executing, by the SN, the PDCP data recovery process according to the inter-node and PDCP data recovery applies. Paragraph 10.3 discloses both MN initiated and SN initiated procedures. According to paragraph 10.3, the MN initiated procedure is used to perform handover within the same MN while keeping the SN, and that in the case that the security key is updated, the signaling sent from the MN to the SN includes the indication "SN Security Refresh". This clearly discloses that if the security key is not updated, the signaling sent form the MN to the SN does not include said indication, and the SN knows that PDCP data recovery is to be implemented instead of PDCP re-establishment (please note that the subject- matter of claims 1 and 5 does not exclude the case in which the PScell is changed in the case of an intra MN handover keeping the SN). 

As per claim 13, 3GPP122 further disclose the method of claim 9.

3GPP122 further disclose wherein the inter-node signaling message comprises a synchronous reconfiguration request, the method further comprises: determining, by the SN, whether to execute the PDCP data recovery process according to the synchronous reconfiguration request; determining, by the SN, to execute the PDCP data recovery process if the synchronous reconfiguration request does not carry an updated security key or information instructing the SN to update a security key (see section 10.3-10.6, when a security key change is required this is performed through a synchronous SCG reconfiguration procedure towards the UE involving random access on PSCell and a security key change). 

As per claim 14, 3GPP122 further disclose the method of claim 9.

3GPP122 further disclose wherein the inter-node signaling message is further used for instructing the SN to execute a lower-layer synchronous reconfiguration process corresponding to the PDCP data recovery process, the method further comprises: determining, by the SN, to execute the lower-layer synchronous 

As per claim 15, claim 15 is rejected the same way as claim 1. 3GPP122 further disclose A base station, serving as a Master Node (see Fig. 10.3.1-1, MN), MN in dual-connection and multi-connection communication systems, and comprising: a memory (see Fig. 10.3.1-1, MN with a memory for storing) configured to store instructions; a processor (see Fig. 10.3.1-1, MN with a CPU/a processor) configured to read the stored instructions in the memory to perform a process of: sending an inter-node signaling message between the MN and a Secondary Node, SN (see Fig. 10.3.1.-1, SN) to the SN via a transceiver (see Fig. 10.3.1.-1, MN with a transceiver for transmitting and receiving, see section 10.3.1).

As per claim 17, claim 17 is rejected the same way as claim 3.
As per claim 21, claim 21 is rejected the same way as claim 7.

As per claim 22, claim 22 is rejected the same way as claim 8.

As per claim 23, claim 23 is rejected the same way as claim 9.   3GPP122 further disclose A base station, serving as a Secondary Node, SN (see Fig. 10.3.1-1, SN) in dual-connection and multi-connection communication systems, and comprising: a memory (see Fig. 10.3.1-1, SN with memory for storing) configured to store instructions; a processor (see Fig. 10.3.1-1, SN with a CPU / a processor) configured to read the stored instructions in the memory to perform a process of: receiving an inter-node signaling message sent by a Master Node, MN via a transceiver (see Fig. 10.3.1-1, SN with a transceiver for transmitting and receiving).
As per claim 27, claim 27 is rejected the same way as claim 13.

As per claim 28, claim 28 is rejected the same way as claim 14.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP122 (TP on PSCell change clarification and removal of SCG Change, R2-1714122, 11-2017), and further in view of 3GPP105 (Impact on Control and User Plane procedure due to Intra and Inter CU HO, R2-1707105, 06-2017).

As per claim 2, 3GPP122 disclose the method of claim 1.

3GPP122 further disclose  wherein before sending, by the MN, the inter-node signaling message between the MN and the SN to the SN to notify the SN to execute the PDCP data recovery process, the method further comprising: triggering, by the MN, an intra-MN primary cell handover process in the MN and determining, by the MN, to keep the SN and without a security key update (see section 10.3-10.6,  the SN uses the procedures to perform configurations changes, to trigger the modification/release of PDU session/QoS flow and to trigger PSCell changes, triggering, by the MN, an intra-MN primary cell handover process in the MN and determining, by the MN, also the SN decide whether the change of security key is required, to keep the SN and without a security key update).

3GPP122 however does not explicitly disclose or an intra-Central device, intra-CU, primary cell handover process in a central node of a radio access network, 

3GPP105 however disclose an intra-Central device, intra-CU, primary cell handover process in a central node of a radio access network, and determining, by the MN, to keep the SN and without a security key update (see section 1-3, during Intra CU-inter DU HO case as mentioned in Table 1, there is no need of PDCP re-establishment as PDCP does no! change but it is required to perform re-establishment and Reset for RLC and MAC entity as RLC and MAC entity al N\V side change. In case we only rese1/re-establish the RLC and MAC entity associated with SCG DRB but did not re- establish the PDCP entity then there is no way for recovery of lost data which happen due to SCG RLC re-establishment procedure RLC re-establishment includes state variable and timer reset, SDU segment discard).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of an intra-Central device, intra-CU, primary cell handover process in a central node of a radio access network, as taught by 3GPP105, in the system of 3GPP122, so as to enable PDCP data recovery procedure to be performed for SCG DRB and SCG split DRB when RLS entities associated when DRBs are re-established without PDCP re-establishment, see 3GPP105, paragraphs 21-22.

As per claim 16, claim 16 is rejected the same way as claim 2.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious by 3GPP105 (Impact on Control and User Plane procedure due to Intra and Inter CU HO, R2-1707105, 06-2017).


As per claim 1, 3GPP105 disclose A method for notifying execution of Packet Data Convergence Protocol, PDCP, data recovery, the method comprising: 
sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the 

It would be obvious for the skilled-person to introduce a signaling mechanism, either explicit or implicit, to let the SN know that PDCP data recovery is to be implemented instead of PDCP re-establishment.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious by 3GPP169 (TLS on replacement of “SCG change indication” with “PDCP change indication”, R2-1714169, 11-2017).


As per claim 1, 3GPP169 disclose  A method for notifying execution of Packet Data Convergence Protocol, PDCP, data recovery, the method comprising: 
sending, by a Master Node, MN, an inter-node signaling message between the MN and a Secondary Node, SN to the SN to notify the SN to execute a PDCP data recovery process, wherein the inter-node signaling message is used for instructing the SN to execute the PDCP data recovery process (see section 1-3, discloses the idea of introducing signaling from the SN to the MN to inform the MN that it has to perform PDCP data recovery instead of PDCP re- establishment when the SN modification procedure has been initiated by the SN). 

It is obvious for the skilled-person that in the case of an MN initiated procedure, if the SN is kept, there is no update of the security key and PDCP data recovery is to be implemented by the SN instead of PDCP re- establishment. In this case, it would be obvious for the skilled-person to introduce a similar signaling in the direction from the MN to the SN.


Allowable Subject Matter
Claims 4, 10, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chiba (US Pub. No.:2017/0359854) – see Figs. 3-5, para. 0038-0044, “as shown in FIG. 3, once the MeNB recognizes that new key adaptation is required, the MeNB can, at 1, provide an SeNB Modification Request containing an indication of ciphering key change for split bearer. On receipt of this indication message, at 2 the SeNB can start the data forwarding to the MeNB. These forwarded packets can be deciphered by the old key. At 3, the SeNB can acknowledge the modification request. Then, at 4 and 5 RRC connection reconfiguration can take place between the MeNB and the UE. After the RRC procedure is completed, the MeNB can report this to the SeNB at 6. The MeNB can then, at 7, start data transmission to the previous SeNB or a new target SeNB in the case of inter-SeNB change”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469